                       Case 3:20-cv-06202-BHS Document 2 Filed 12/14/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                  Western District
                                                 __________        of Washington
                                                             District of __________

                      JOSHUA HESTER                               )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 3:20-cv-20-6202 -BHS
                                                                  )
         NATIONAL RAILROAD PASSENGER                              )
           CORPORATION dba AMTRAK
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) National Railroad Passenger Corporation dba Amtrak
                                       c/o CT Corporation
                                       1015 15th St. NW, Suite 1000
                                       Washington, D.C. 20005




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: David Beninger
                                       Andrew Hoyal
                                       Luvera Law Firm
                                       701 Fifth Avenue, Suite 6700
                                       Seattle, WA 98104



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK
                                                                              LERK OF COURT


Date:     December 14, 2020                                                  s/
                                                                                       SSignature
                                                                                         ignature of Clerkk oorr D
                                                                                                                 De
                                                                                                                 Deputy
                                                                                                                   epu
                                                                                                                    puty
                                                                                                                       ty C
                                                                                                                          Clerk
                                                                                                                            lleerrkk
                        Case 3:20-cv-06202-BHS Document 2 Filed 12/14/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-20-6202

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
